Citation Nr: 1538578	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-02 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1984 and from August 1987 to June 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

In a November 2014 decision, the Board denied the Veteran's claim of service connection for migraine headaches.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Order, the Court granted a Joint Motion for Remand (Joint Motion), which vacated the November 2014 decision and remanded the issues to the Board for action consistent with the terms of the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for migraine headaches.  He has testified that his chronic headaches (for which he self-medicated) began at the end of his second period of service in the Southwest Asia theater of operations (Kuwait) during the Persian Gulf War and have persisted since.  See October 2014 Video Conference hearing transcript and March 20, 2014 Statement of Accredited Representative in Appealed Case.  His service treatment records (STRs) show that he was treated for sinusitis in October 1993, and he complained of symptoms which included a headache twice in April 1995 (along with other complaints such as a sore throat, coughing, nausea, feeling run down, vomiting, fever, chills, night sweats).  The assessment was upper respiratory infection/ rule out strep.  

The Veteran filed a claim for disability compensation for headaches in April 2008.  A private treatment record dated in April 2008 reflects a history of having headaches on and off for one year.  However, his relatively recent post-service VA treatment records note that he reported a 21 year history of headaches.  See June 5, 2012 Neurology Outpatient Note.  The Veteran is competent to report that he experienced recurrent headaches during service and that such symptoms have persisted since.  

Migraine headaches were diagnosed on November 2013 VA examination; however, the examiner did not offer an opinion as to whether or not they are related to the Veteran's headache complaints noted in service (the opinion provided was limited to whether the Veteran's headaches are secondary to sinusitis, which is not service connected.)  Under the low threshold standard in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), such an opinion is necessary.  Thus, the Board finds that a new opinion is necessary to address this matter.  As the Veteran served in Southwest Asia during the Persian Gulf War Era, and is entitled to consideration of his claims under 38 U.S.C.A. § 1117, the examination must encompass whether he has "an undiagnosed" illness manifested by headaches.

Additionally, the record shows that the Veteran is in receipt of ongoing treatment for his headaches.  On remand, updated VA and private treatment records should be obtained.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional relevant treatment records (private or VA) he wants to have considered in connection with his appeal.  The identified records should be sought.

2.  After the development sought above is completed, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his recurring headaches.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following: 

a)  Please identify (by clinical diagnosis) any headache disability found. 

b)  As to each diagnosed headache disability entity, please opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's active duty service (i.e., was incurred or aggravated therein).  In doing so, the examiner should specifically discuss the Veteran's service treatment records (STRs) which show that he was treated for sinusitis in October 1993, and he complained of symptoms which included a headache twice in April 1995 (along with other complaints such as a sore throat, coughing, nausea, feeling run down, vomiting, fever, chills, night sweats).  

c)  If no specific headache disability is diagnosed, please reconcile such finding with the headache/migraine headache diagnoses in the record (including on November 2013 VA examination) and the fact that the Veteran reports recurring headaches and determine whether such headaches are due to an undiagnosed illness associated with service in the Persian Gulf.

In providing these opinions, the examiner should acknowledge and discuss the Veteran's own assertions and any other lay evidence of record concerning his observable symptoms.  The examiner must explain the rationale for all opinions, citing to supporting factual data or medical texts/treatises, as appropriate.

3.  The AOJ should then re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

